Title: From John Adams to Edmund Jenings, 20 January 1781
From: Adams, John
To: Jenings, Edmund



Amsterdam Jan. 20. 1780 i.e. 1781
Dear Sir

I have just received your Favour of the 18th., and thank you for the good News. I dont believe any Thing of the story of the French Fleet and Army, at Carolina, but the Tide is turned and the Torrent will soon flow in the south.
The Actions of Trenton, Bennington and Kings Mountain are enough to shew, the total Impractibility of subduing America or any Part of it. In times of the greatest Pannic and Consternation that it is possible for the English to Spread and in Places where the Inhabitants are fewest, and most Scatterd when the English have had the most brillant successes it has ever been in our Power to assemble Men enough to attack and carry an Advanced Post, or Party, and by this means check their Progress and turn the Current of the Stream.

In a Country of So many Mountains, Rivers and Forests, Three Thousand Men would be enough to ruin forty Thousand Invaders. They have nothing to do but retreat, and watch their opportunity to attack weak and exposed Posts or Partys one after another untill the whole are ruined.
There are certainly Some enlightened and Superiour Spirits in the Cabinet of Petersbourg. It cannot Surely be wholly owing to French Policy. I hear many French Gentlemen Say that Panin is wholly in the Interest of France. But I had rather consider him in the Interests of Wisdom and Humanity in general, disposed and able to Serve his Country, by promoting the Commercial and political Interests of Nations in general, which is the only Idea I have of a Patriot, or a great Politician. I hope the neutral Powers have extended their Ideas as far as America, for that Country is certainly the great Wheel in the political Machine of the World at present. What Measures shall We take to persuade them all that it is their Interest and Duty to acknowledge Us independent?
I have Seen Joly’s Letters. He Seems to have Some Ideas, but he must be not only a maker of Memoirs and Projects, but a madman. I think Lord Stormont gave him more than he was worth.
Pray how came Sir Jos. Y. by the Character of one of the greatest Ministers of the Age? What great Stroke has he Struck in 30 years? What great Thing has he done? He has discovered, of late years that he understood his Court, perfectly well. But does this alone constitute a great Minister? A Man who has been long in a Post acquires a Character by Prescription I think. A Name often and long repeated, becomes great.

Some judge of Authors names, not Works and then
Nor praise nor blame the Writings but the Men.

I wish the Author of Lettres Hollandoises, (what is his Name?) success.
As to my publick Character it is well enough known. It is indifferent to me how your Letters are directed so I do but get them.
Not a Word from England, since the Beginning of the Month.
